USDC IN/ND case 2:20-cv-00196-JVB-APR document 45 filed 08/31/20 page 1 of 4


                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA
                                 HAMMOND DIVISION

KATHY BROWNE,                                     )
         Plaintiff,                               )
                                                  )
       v.                                         )   CAUSE NO.: 2:20-CV-196-JVB-APR
                                                  )
CITY OF VALPARAISO INDIANA, et al.,               )
           Defendants.                            )
                                                  )
                                                  )
JENNIFER WALDO,                                   )
          Counter Claimant,                       )
                                                  )
       v.                                         )
                                                  )
KATHY BROWNE,                                     )
         Counterclaim Defendant.                  )


                                    OPINION AND ORDER

       This matter is before the Court on a Verified Motion to Set Aside Entry of Clerk’s Default

Pursuant to Fed. R. Civ. P. 60(a) and (b) [DE 41], filed on August 12, 2020, by Counterclaim

Defendant Kathy Browne. Counterclaimant Jennifer Waldo filed a response on August 26, 2020,

and Browne filed a reply on August 28, 2020.

       On July 16, 2020, Waldo filed a Counterclaim against Browne. On August 11, 2020, Waldo

filed an Application for Clerk’s Entry of Default against Browne. On August 12, 2020, a Clerk’s

Entry of Default against Brown was entered. That same day, Browne filed both a response to the

application and the instant motion to set aside the default. She filed an answer to the counterclaim

on August 28, 2020.
USDC IN/ND case 2:20-cv-00196-JVB-APR document 45 filed 08/31/20 page 2 of 4


                                           ANALYSIS

       Browne invokes Federal Rule of Civil Procedure 60—and Waldo defends against the

motion on this basis—but Rule 55 speaks more directly, and applies, to the circumstances here

where only default (and not default judgment) has been entered. Under these circumstances, “[t]he

court may set aside an entry of default for good cause.” Fed. R. Civ. P. 55(c). The Seventh Circuit

Court of Appeals provides more guidance: “[a]n entry of default may be set aside before entry of

judgment upon showing good cause for the defendant's inaction, prompt steps to correct the

default, and an arguably meritorious defense to the lawsuit.” Parker v. Scheck Mech. Corp., 772

F.3d 502, 505 (7th Cir. 2014) (citing Sun v. Bd. of Trs. of the Univ. of Ill., 473 F.3d 799, 809-10

(7th Cir. 2007)).

       The good cause required is a lower bar to reach than it would be if default judgment had

been entered, and policy favors a decision on the merits over default judgment. Id. at 505; Cracco

v. Vitran Exp., Inc., 559 F.3d 625, 631 (7th Cir. 2009). Browne argues that she did not file a

responsive pleading to the counterclaim because no summons was served on Browne in connection

with the counterclaim. Without the summons, Browne asserts, the deadline to file a responsive

pleading has not been established. Waldo counters that no summons was necessary, and she is

correct. “After service of the summons and complaint, parties must serve future pleadings and

papers—including counterclaims—under the less stringent standards of Federal Rule of Civil

Procedure 5.” Trade Well Int’l v. United Cent. Bank, No. 12-cv-701, 2014 WL 4546022, at *2

(W.D. Wis. Sept. 12, 2014) (citing 1 James Wm. Moore, Moore’s Federal Practice § 5.02[1][a]

(3d ed. 2014)).

       Browne also identifies that the Standards for Professional Conduct within the Seventh

Federal Judicial Circuit include a list of Lawyers’ Duties to Other Counsel, Standard 18 of which



                                                2
USDC IN/ND case 2:20-cv-00196-JVB-APR document 45 filed 08/31/20 page 3 of 4


provides that “We [counsel] will not cause any default or dismissal to be entered without first

notifying opposing counsel, when we know his or her identity.” Browne contends that Waldo’s

counsel did not comply with this standard.

       The Court finds good cause has been established. Though Browne is mistaken that she

should have been served with a summons, her failure to timely file an answer was not a litigation

tactic meant to avoid liability or to delay the proceedings. See Cracco, 559 F.3d at 631 (holding

that good cause was shown when lack of timely answer was the result of inadvertence and was not

the result of willful ignorance of the pending litigation). The Court further agrees with Browne

that it appears that Waldo’s counsel did not comply with its duty to provide notice to opposing

counsel. Though the standards do not provide a basis for litigation, sanctions, or penalties,

voluntary adherence to the standards is expected of counsel practicing in this Court.

       Browne filed her motion to vacate the entry of default the same day that it was entered.

This is inarguably prompt action to correct the default.

       Browne has an arguably meritorious defense, as set forth in her answer. Essentially,

Browne and Waldo have factual disputes regarding the claims. For example, Browne contends that

statements cited by Waldo are taken out of context and incomplete and do not support harassment

or other claims against Browne. (Answer ¶¶ 17, 21, ECF No. 43). Waldo contends that Browne

did not have permission to access or possess certain photographs of Waldo, but Browne contends

that Waldo gave Browne express permission. Id. at ¶ 18. There is also a dispute about the terms of

an agreement reached in state court, its terms, and who refused or agreed to sign the agreement.

Id. at ¶¶ 31-32.

       The Court finds that the Rule 55(c) standard has been met and that the entry of default

should be set aside.



                                                 3
USDC IN/ND case 2:20-cv-00196-JVB-APR document 45 filed 08/31/20 page 4 of 4


                                         CONCLUSION

       Based on the foregoing, the Court hereby GRANTS the Verified Motion to Set Aside Entry

of Clerk’s Default Pursuant to Fed. R. Civ. P. 60(a) and (b) [DE 41] and SETS ASIDE the August

12, 2020 Clerk’s Entry of Default [DE 39] in this case. The Court NOTES that Browne’s answer

to the counterclaim has been filed at docket entry 43.

       SO ORDERED on August 31, 2020.

                                                 s/ Joseph S. Van Bokkelen
                                                 JOSEPH S. VAN BOKKELEN, JUDGE
                                                 UNITED STATES DISTRICT COURT




                                                 4
